               Case 2:19-mj-00215-DB Document 29 Filed 01/25/21 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00215-DB
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   DEVIN SHANAHAN,                                      DATE: January 29, 2021
                                                          TIME: 2:00 p.m.
15                                Defendants.             COURT: Hon. Edmund F. Brennan
16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

18 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on January 19, 2021.

19 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

20 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

21 5.1(d) of the Federal Rules of Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(b) & (h)(7)(A). The Court further finds that the extension of time of

25 the preliminary hearing and the filing of an indictment would not adversely affect the public interest in

26 the prompt disposition of criminal cases.

27 / / /

28 / / /

      [PROPOSED] FINDINGS AND ORDER                        1
              Case 2:19-mj-00215-DB Document 29 Filed 01/25/21 Page 2 of 2


 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1. The date of the preliminary hearing is extended to May 28, 2021, at 2:00 p.m.

 3         2. The time between January 29, 2021, and May 28, 2021, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(b) & (h)(7)(A).

 5         3. Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6

 7         IT IS SO ORDERED.

 8

 9 Dated: January 25, 2021
                                                   _____________________________________
10
                                                   CAROLYN K. DELANEY
11                                                 UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                    2
